
	

113 HR 4410 IH: DoD Laboratory Authorities for Breakthrough Scientific Research Act
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4410
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Ms. Tsongas (for herself, Mr. Langevin, and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To improve the national defense laboratories by increasing retention and hiring flexibility to
			 enable the laboratories to perform breakthrough scientific research and
			 effectively fulfill the needs of members of the Armed Forces, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the DoD Laboratory Authorities for Breakthrough Scientific Research Act or the DoD LABS Research Act.
		2.Travel to technical symposium or technical conferenceThe Secretary of Defense may not prohibit an employee of a defense laboratory from traveling to a
			 technical symposium or technical conference if the head of the defense
			 laboratory—
			(1)determines that there are sufficient amounts available to the defense laboratory for such travel;
			 and
			(2)approves of such travel using the standard procedures for approving travel.
			3.Inclusion of qualified students in the temporary authorities for certain positions at Department of
			 Defense research and engineering facilitiesSection 1107(a)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 887; 10 U.S.C. 2358 note) is amended to read as follows:
			
				(1)Candidates for scientific and engineering positions at science and technology reinvention
			 laboratories
					(A)The director of any Science and Technology Reinvention Laboratory (hereinafter in this section
			 referred to as an STRL) may appoint qualified candidates to positions described in paragraph (1) of subsection (b) as an
			 employee in a laboratory described in that paragraph without regard to the
			 provisions of subchapter I of chapter 33 of title 5, United States Code
			 (other than section 3303 and 3328 of such title).
					(B)Notwithstanding the provisions of chapter 51 of title 5, United States Code, for purposes of this
			 subsection, the term qualified candidate means an individual who—
						(i)has earned a bachelor’s degree; or
						(ii)is a student enrolled in a program of undergraduate or graduate instruction leading to a bachelor’s
			 or master’s degree in a scientific, technical, engineering, mathematical,
			 or medical course of study at an institution of higher education (as
			 defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001))..
		4.Assessment of certain Department of Defense hiring practices
			(a)Assessment reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the implementation and use by the Department
			 of Defense of the following hiring authorities:
				(1)Section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public
			 Law 105–261; 5 U.S.C. 3104 note).
				(2)Section 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127
			 Stat. 887; 10 U.S.C. 2358 note).
				(3)Section 9903 of title 5, United States Code (relating to highly qualified experts).
				(4)The Intergovernmental Personnel Act (5 U.S.C. 3371 et seq.).
				(b)ContentsThe report required under subsection (a) shall contain—
				(1)a description, including quantitative data, of the implementation and use by each service and
			 Defense Agency within the Department of Defense of each authority in
			 subsection (a), including issues encountered, successes, and lessons
			 learned; and
				(2)recommendations with respect to—
					(A)improvements for such authorities;
					(B)tailoring the number of positions or eliminating any limitation on the numbers of positions
			 provided in such authorities (if applicable);
					(C)how such authorities can be used or improved to best suit the needs of each Department of Defense
			 laboratory; and
					(D)the continuance of the hiring authority provided under section 1107 of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 887;
			 10 U.S.C. 2358 note) beyond the sunset date provided in subsection (e) of
			 such section.
					5.Permanent authority for experimental personnel program for scientific and technical personnel
			(a)In generalSection 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public
			 Law 105–261) is amended by striking subsections (e) and (f).
			(b)Technical and conforming amendmentsSuch section is further amended—
				(1)in the section heading, by striking Experimental;
				(2)in subsection (a)—
					(A)by striking During the program period specified in subsection (e)(1), the and inserting The; and
					(B)by striking experimental;
					(3)in subsection (d)(1)—
					(A)in the matter preceding subparagraph (A), by striking 12-month period and inserting calendar year; and
					(B)in subparagraph (A), striking fiscal year and inserting calendar year;
					(4)by redesignating subsection (g) as subsection (e); and
				(5)in subsection (e) (as redesignated by paragraph (4)), by striking in which the authority under this section is in effect.
				
